Citation Nr: 1503045	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  12-16 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder.

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The Veteran served on active duty from March 1988 to March 2001 and from November 2001 to June 2002.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified at a videoconference hearing before the undersigned in November 2014.  A copy of the transcript is associated with the record.

At the November 2014 Board hearing, the Veteran described having residuals to the cervical spine as a result of a motor vehicle accident in service.  Accordingly, the issue of entitlement to service connection for a cervical spine disorder has been raised by the record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the matter, and it is hereby referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The issues of entitlement to service connection for a low back disorder and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's current right shoulder disorder is etiologically related to his military service.

CONCLUSION OF LAW

The criteria for service connection for a right shoulder disorder have been met. 
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (2014); 38 C.F.R. §§ 3.102, 3.303, (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

With regard to the claim for entitlement to service connection for a right shoulder disorder, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires (1) medical evidence of a presently existing disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

The Board finds that the evidence supports granting the Veteran's claim of entitlement to service connection for a right shoulder disorder.  As an initial matter, the evidence establishes a current disability during the appeal period.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (finding requirement of "current disability" satisfied if disorder diagnosed when claim is filed or at any time during pendency of appeal).  Although the January 2010 VA examination report found that there was "[n]o objective right shoulder condition," subsequent evidence sufficiently demonstrates the presence of a chronic disability.  Namely, a July 2012 private treatment report notes an assessment of chronic osteoarthritis, and a November 2013 private orthopedic surgeon noted findings of acromioclavicular separation of the right shoulder, and November 2013 VA X-rays noted that "incomplete acromioclavicular separation cannot be excluded [and] . . . [t]here is early degenerative change in the glenohumeral and acromioclavicular joints." 

Turning to the next element of service connection, that of an in-service incurrence or aggravation of a disease or injury, service treatment records document several right shoulder injuries.  A July 1991 service treatment record notes that he was involved in a motor vehicle accident after which he felt symptoms in both shoulders.  Thereafter, in April 1997, he injured his right shoulder while lifting and was diagnosed with right trapizial strain.  In June 2000, he again reported complaints of right shoulder pain not responding to Motrin and was diagnosed with a possible calcific rotator cuff.  

Having determined that the Veteran has a current right shoulder disability and he injured the right shoulder in service, the Board must now determine whether there is a nexus between the two.  The Board has reviewed the competent medical evidence of record.  Because the January 2010 VA examiner failed to find any objective evidence of a right shoulder disorder, no opinion as to etiology was provided.  However, in November 2013, the Veteran submitted an uncontroverted private medical opinion from a board-certified orthopedic surgeon who concluded that the Veteran's right shoulder disorder is "service-connected in [] origin."  The orthopedic surgeon explained that "[t]he patient has been on nonsteroidal anti-inflammatory medications almost continuously since his initial accidents back in 1992 and then subsequently in 1997 and 2000 and [onward] up until the current time."  According to the orthopedic surgeon, nonsteroidal anti-inflammatories and the intermittent use of cortisone totally stop any body healing process and perpetuate the damage allowing it to get worse instead of better while blocking the pain that would be the patient's indication that there is a problem going on in his body.  Accordingly, it was concluded that "this patient has incurred permanent damage to the . . . the shoulder . . . because of the persistence of taking nonsteroidal anti-inflammatories for all these years."  Because the orthopedic surgeon reviewed the Veteran's records and the opinion is consistent with other evidence of record demonstrating the Veteran's long-standing use of Motrin, the Board finds that it is supported by an adequate rationale.  Furthermore, as this opinion is uncontroverted, the Board can find no reason to detract from its probative value.     

Accordingly, as there is sufficient evidence demonstrating that the Veteran's current right shoulder disorder is etiologically related to the injuries he sustained in service, the Board finds that service connection for a right shoulder disorder is warranted.  


ORDER

Service connection for a right shoulder disorder is granted. 


REMAND

The Board finds that a remand is necessary with regard to the issues of entitlement to service connection for a low back disorder and tinnitus.

With regard to the low back disorder, potentially relevant private treatment records are outstanding.  In November 2014, the Veteran testified that he has been receiving private treatment for his back from Dr. W. from 2006 until the present.  The Board notes that, although the Veteran submitted some treatment records from this provider, treatment records for the entire relevant time period have not been obtained.  The first treatment record from Doctors Plus Medical Center, where Dr. W. is employed, is from June 2007, although that visit itself notes that it is for a follow up on laboratory findings, which suggests that earlier treatment records exist.  Moreover, there are no records from this facility since August 2012 even though the Veteran testified that he was presently receiving treatment from Dr. W. in November 2014, which further indicates that the existing evidence of record is incomplete.   The Board also recognizes that VA treatment records (e.g. in December 2010 and April 2012) consistently note that the Veteran has received outside care for his back and has been seeing a chiropractor.  As the Veteran has identified potentially relevant private treatment records, the RO and/or Appeals Management Center (AMC) must make efforts to obtain these, with any necessary assistance and cooperation from the Veteran.    

With regard to the Veteran's tinnitus, the Board finds that a new VA opinion must be obtained that provides an adequate rationale for whether the disorder is related to service.   See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA takes action to furnish a VA examination or VA opinion, it must ensure that the examination or opinion is adequate).  The Board notes that there are two existing opinions of record:  the first was speculative (saying that "[t]here is no way to determine if the [V]eteran's reported tinnitus is due to in-service noise exposure") and the second was negative (finding that the tinnitus was less likely than not related to military noise exposure because "[n]o permanent threshold shifts occurred during military service and hearing is currently within normal limits").  The first is insufficient under the tenets of Jones v. Shinseki, 23 Vet. App. 382, 390 (2010) (a speculative opinion is not inadequate where the examiner explains the opinion or the reasons for the opinion are "otherwise apparent in the Board's review of the evidence").  Further, the second opinion's rationale is directly contradicted by an October 2014 statement by Dr. A.D., Audiologist, who explained that "[t]innitus can be reported in patients with or without hearing loss."  Dr. A.D. stated "[c]urrent literature suggests that over time, repeated noise exposure for long period of time can result in hearing loss and/or tinnitus."  Accordingly, Dr. A.D. requested VA to "please rule out the effects of his exposure on his reported tinnitus."  In light of the medical propositions set forth by the Veteran's private audiologist, the April 2012 negative VA opinion's sole rationale-that tinnitus was less likely as not related to service because he did not have hearing loss-is insufficient and unsupported.  Accordingly, an addendum opinion should be obtained that adequately addresses Dr. A.D.s October 2014 letter and the findings of the current literature cited therein.  

Accordingly, the case is REMANDED for the following actions:

1.  Upon obtaining any necessary authorization and consent to release information, obtain outstanding private treatment records from Dr. W. from 2006 to the present, as well as from any chiropractor who has treated the Veteran's low back disorder.  At least two attempts should be made to obtain relevant private records, unless a formal finding can be made that a second request for such records would be futile.  The attempts to obtain this information, as well as any negative response, should be documented in the claims folder.

2.  Request an addendum opinion to the April 2012 VA examination report for tinnitus.  The claims file [i.e. all relevant electronic records contained in Virtual VA and the Veterans Benefits Management System] must be provided to and reviewed by the examiner.  Only if it is determined that additional testing is needed in order to render any of the opinion requested below, schedule the Veteran for a new examination.

The examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's tinnitus had its onset in or is otherwise related to the Veteran's active military service.  In doing so, the examiner must (1) accept as true that the Veteran was exposed to loud noises in service (service treatment records document he was "Routinely Noise Exposed," including while working in the engine room during his Naval service) and (2) specifically discuss the October 2014 statement of Dr. A.D., Audiologist, suggesting that noise-induced tinnitus can be reported in patients without hearing loss.  

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.  

3.  Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate consideration.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


